Citation Nr: 1035125	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, W.W., and L.C.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to December 
1993.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefit sought on appeal.  

In September 2009, the Veteran presented testimony at a personal 
hearing conducted at the Waco RO before the undersigned who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In January 2005, the RO denied the claim for service 
connection for PTSD.  The Veteran was notified of that decision, 
but did not initiate an appeal.

2.  Some of the evidence received since January 2005 when 
considered by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD. 




CONCLUSIONS OF LAW

1.  The January 2005 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been received, and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board finds 
that VA compliance with the mandates of the VCAA is sufficient to 
permit review of the petition to reopen for entitlement to 
service connection for PTSD, which is remanded for further 
development by the RO as discussed below.  As the determination 
below represents a grant of the petition to reopen, a detailed 
discussion of the impact of the VCAA on this appeal is not 
necessary.  In view of the outcome, any deficiencies in such 
notice or assistance have not prejudiced the Veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 
1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

An April 2003 RO decision denied service connection for PTSD 
because the Veteran did not submit information about an in-
service stressor.  The Veteran was notified of the denial that 
same month and did not initiate an appeal.  In January 2005, the 
Veteran was again denied service connection because he did not 
provide evidence of an in-service stressor.  He was notified of 
this decision in February 2005 but did not initiate an appeal.  
Because the Veteran did not appeal that decision, it is final and 
not subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

In November 2005, the Veteran filed a claim for PTSD.  As noted, 
despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final January 2005 rating decision.  After reviewing 
the record, the Board finds that the additional evidence received 
since the final rating decision is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent 
to the January 2005 decision includes, but is not limited to, VA 
records and statements of the Veteran and his friends.  

Importantly, effective July 13, 2010, VA amended the regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) 
was amended to redesignate former paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

VBA Training Letter No. 10-05 (July 16, 2010) addresses a number 
of matters related to the issuance of the new regulation, 
including claims to reopen.  The letter states that to reopen a 
claim under new 38 C.F.R. § 3.304(f)(3), VA will accept a 
veteran's lay statement regarding an in-service stressor as 
sufficient to constitute new and material evidence for the 
purpose of reopening a previously denied claim, if the veteran's 
record otherwise shows service in a location involving exposure 
to hostile military or terrorist activity.  

In February 2006, the Veteran submitted information regarding his 
alleged PTSD stressors.  In particular, he stated that while on 
duty in the Gulf War, he rode through areas that had been bombed 
and he saw burned Iraqis, some being eaten by buzzards.  He 
reported the same stressor during his September 2009 hearing.  
The Board observes that the Veteran's available service personnel 
records indicate that he served in Saudi Arabia from December 
1990 to April 1991.  He received the Southwest Asia Service Medal 
and his military occupational specialty was unit supply 
specialist.  

After applying the new version of 38 C.F.R. § 3.304(f)(3) and the 
VBA Training Letter No. 10-05 (July 16, 2010) to the Veteran's 
lay account of his in-service PTSD stressor, the Board finds that 
it is sufficient to reopen the claim for service connection for 
PTSD.  In this regard, in this case "fear of hostile military or 
terrorist activity" appears to be shown as the Veteran alleges 
that he was confronted with an event or circumstance that 
involved actual death to others (seeing and smelling burnt Iraqi 
bodies, some of which were being eaten by buzzards) and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  For these reasons, the Board finds that 
the Veteran's lay statement regarding his in-service stressor 
warrants a reopening of the Veteran's claim of service connection 
for PTSD, as it is new and material evidence within the meaning 
of 38 C.F.R. §§ 3.156(a), 3.304(f)(3).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.  


REMAND

Entitlement to service connection for PTSD.

As reflected above, the Veteran contends that he is entitled to 
service connection for PTSD as the result of in-service stressors 
he experienced while serving in the Gulf War.  

The Board observes that the primary effect of the amendment of 38 
C.F.R. 
§ 3.304(f)(3) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA or VA 
contracted psychiatrist or psychologist.  As discussed above, the 
Veteran has alleged the in-service stressor of seeing and 
smelling burnt Iraqi bodies while riding through towns that had 
been hit with artillery fire.  This stressor is consistent with 
the places, types, and circumstances of the Veteran's service in 
Saudi Arabia from December 1990 to April 1991.  Moreover, it is 
consistent with his military occupational specialty of unit 
supply specialist.  Accordingly, as the Veteran has claimed a 
stressor that is related to a fear of hostile military or 
terrorist activity, the next step is to schedule the Veteran for 
a VA examination in order for a VA psychiatrist or psychologist 
to confirm that the stressor is adequate to support a diagnosis 
of PTSD and that the Veteran's symptoms are related to the 
claimed stressor.  

Additionally, the Board observes that the Veteran has identified 
treatment records that have not been associated with the claims 
file.  The Veteran has maintained since he filed his initial 
claim for PTSD that he was treated for drug and alcohol abuse 
during service after he returned from the Gulf.  Specifically, he 
contends that he was treated for drug and alcohol abuse Ft. 
Eustis in Virginia and was eventfully separated from service due 
to substance abuse problems.  The Veteran asserts that he began 
abusing drugs and alcohol as a way to cope with his PTSD 
stressors.  A review of the Veteran's service treatment records 
does not reveal treatment records reflecting treatment for drug 
and alcohol abuse.  As the Veteran is alleging that he abused 
alcohol and drugs as a way to cope with his alleged PTSD 
stressors, the Board finds that on remand, attempts should be 
made to locate any relevant treatment records and any separation 
documents pertaining to substance abuse.

Additionally, the Board notes that the Veteran has consistently 
asserted that he began receiving treatment for substance abuse 
and for help dealing with his PTSD since 1997 at the VA 
facilities in Lubbock and Amarillo, Texas.  The Board observes 
that VA treatment records dated from July 2001 to July 2009 are 
of record.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, as there 
is no indication that VA records dated from 1997 to 2001 are not 
available, these records should be associated with the claims 
file on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a duty 
to notify and assist letter regarding how to 
substantiate his claim for service connection 
for PTSD.

2.  Associate with the claims file any 
substance abuse treatment records dated from 
1991 to 1993 while the Veteran was stationed 
at Ft. Eustis, VA.   

3.  Obtain any relevant documents pertaining 
to the Veteran's separation from service in 
December 1993 related to substance abuse.

4.  Associate with the claims file VA 
treatment records from the Lubbock and 
Amarillo VA facilities dated from 1997 to 
July 2001 and from July 2009 to the present.  

5.  Schedule the Veteran for a VA examination 
to be conducted by a VA psychiatrist or 
psychologist, or with one whom VA was 
contracted, to evaluate his claim for service 
connection for PTSD.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, VA treatment reports, and 
statements of the Veteran the examiner should 
render any relevant diagnoses pertaining to 
the claim for PTSD.

If a diagnosis of PTSD is made, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's stressor of 
observing and smelling burnt Iraqi bodies from 
December 1990 to April 1991 is adequate to 
support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed 
stressor.  

The examiner should observe the following 
regulation 38 C.F.R. § 3.304(f)(3) as well as 
any additional guidance provided when 
rendering the opinion.  If a stressor claimed 
by a veteran is related to the veteran's fear 
of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and 
provided the claimed stressor is consistent 
with the places, types, and circumstances of 
the veteran's service, the veteran's lay 
testimony alone may establish the occurrence 
of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of the veteran or others, such as from an 
actual or potential improvised explosive 
device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected 
sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

6.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


